Citation Nr: 1709533	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-20 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and P. B.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

Further development on the issues of entitlement to service connection for right knee and left knee disorders is warranted, as the RO has not substantially complied with the directives of the prior March 2014 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

The Veteran contends that he currently has a right knee disorder that is related to injuries in service and as the result of multiple parachute jumps during basic training.  He contends that he currently has a left knee disorder that either had its onset in service or is secondary to the right knee disorder.  In March 2014, the Board remanded the Veteran's claims, finding that a March 2009 VA examination was inadequate.  Although noting that an x-ray study of the Veteran's knees revealed an impression of asymmetry, which might "be related to remote trauma," the examiner did not adequately discuss this evidence in opining that the Veteran's bilateral knee disabilities were unrelated to his service.  Nor, did the examiner adequately address whether the Veteran's current bilateral knee disorder was related 

to his parachute jumps in service, or the Veteran's assertions that he has experienced ongoing knee pain since service.   

In April 2014, the same VA examiner again examined the Veteran's knees.  The examiner diagnosed tricompartmental osteoarthrosis of the bilateral knees.  The examiner once again opined that the Veteran's current bilateral knee disorder was not caused by or the result of his active duty.  The examiner, while noting the Veteran's inservice history of more than 100 parachute jumps and of a right knee injury, as well as the x-ray findings of asymmetry possibly due to remote trauma, again did not adequately address these factors in the proffered rationale.  

The VA examiner stated that while being unable to prove it, believed the Veteran had osteochondritis dissecans of the knee, which had multiple possible etiologies, including trauma.  The medical evidence of record, including the 2009 and 2014 VA examination reports, do not show any diagnoses of osteochondritis dissecans of either knee.  It is unclear from the examination report whether the Veteran has a current diagnosis of osteochondritis dissecans of either knee as the examiner did not provide that diagnosis.  Clarification is necessary.  

The Board also finds that the April 2014 VA examiner's opinion did not adequately address the Veteran's and others' statements regarding at least two inservice right knee injuries, as well as the Veteran complaints of having bilateral knee problems since his discharge from service.  The Board finds the Veteran's Form DD 214 shows that he was the recipient of the Combat Infantryman Badge, evidence supporting the finding that he engaged in combat.  With respect to veterans who served in combat, VA accepts as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (West 2014); 38 C.F.R. § 3.304(d)(2016).  Moreover, a medical opinion is 

inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, another examination and opinion should be obtained on remand.  

The Board also remanded the Veteran's claims to secure private treatment records from St. Elizabeth Health Center, Cafaro Hospital, and St. Benedicts Hospital, facilities the Veteran identified during his hearing before the Board in May 2013, and ongoing VA treatment records from the Audie Murphy Memorial VA Medical Center (VAMC), in San Antonio, Texas, and from the Frank Tejeda VA Outpatient Clinic, also in San Antonio, Texas.  The RO was to make an initial request for the private records and at least one follow-up request.  If the RO was unable to secure the records, it was to notify the Veteran and document all attempts to do so.  

Although the Veteran has notified the RO that treatment records from Cafaro Hospital were no longer available and that the facility closed many years ago, the evidence of record does not show that the RO made the necessary attempts to secure treatment records from the other identified private facilities, nor has the RO adequately documented its attempts to secure those records or to notify the Veteran of its inability to secure the records.  Likewise, VA treatment records subsequent to February 2012 have not been associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  These records, as well as any other relevant VA or non-VA treatment records, should be obtained and considered by the RO prior to appellate review.  

Accordingly, the case is remanded for the following action:

1.  The RO must again contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his 

response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, the RO must specifically attempt to obtain the Veteran's private treatment records from St. Elizabeth Health Center and St. Benedicts Hospital.  The RO must also attempt to obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from the VAMC in San Antonio, Texas, and the VA Outpatient Clinic, also in San Antonio, Texas.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  After associating the above records, if any, with the electronic claims file, the Veteran must be afforded a VA 

orthopedic examination by an appropriate VA physician to determine whether any right and/or left knee disorder, to include osteochondritis dissecans, if present, is related to his military service.  The electronic claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's history and statements, the examiner must provide diagnoses for all current right and/or left knee disabilities, to include an opinion as to whether a current diagnosis of a right and/or left knee osteochondritis dissecans is found.  

The examiner must provide an opinion, with consideration of the Veteran's history of many parachute jumps during basic training, two right knee injuries in service, as well as his statements regarding the onset of his symptoms and his complaints of knee pain since military service, whether any currently or previously right and/or left knee disorder is related to his active duty.  

If the examiner finds that the Veteran has a right knee disorder that is y related to his active duty, the examiner must provide an opinion as to whether any currently diagnosed left knee disorder was caused by or aggravated to any degree, by the Veteran's right knee disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the 

requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must 

be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

